DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akaike (US 2020/0144075).
Regarding claim 1, Akaike discloses a method of manufacturing a semiconductor device comprising the steps of: 
(a) preparing a substrate DP (fig. 9) including a plurality of device regions (e.g. regions for terminals PD in fig. 9) each including a plurality of terminals PD (fig. 9) formed on a main surface and a semiconductor chip CP mounted on the main surface and electrically connected to the terminal by a wire BW (fig. 14); 
(b) after the step (a), delivering the substrate while emitting plasma generated in atmospheric pressure to a region of the main surface of the substrate (fig. 19, S104); 
(c) after the step (b), delivering (fig. 18) the substrate while capturing an image of the region of the main surface of the substrate (fig. 18); and 
(d) after the step (c), forming a sealing body (fig. 19, S7) by sealing the semiconductor chip and the wire with a resin (fig. 19, S7).
Regarding claim 3, Akaike discloses that wherein, in the step (b), the plasma is generated by supplying mixture gas of argon and oxygen (figs. 23-24).
Regarding claim 5, Akaike discloses wherein, in the step (b), the plasma is vertically emitted to the main surface of the substrate (fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akaike (US 2020/0144075) in view of Hwang et al. (US 2011/0168761; hereinafter Hwang).
Regarding claim 2, as discussed in details above, Akaike substantially discloses all the limitation as claimed above except for the substrate is heated at a temperature or higher at which impurities of an oil component or organic solvent contained in a solder resist on a surface of the substrate are released as gas.
However, Hwang discloses a method comprising: the substrate is heated at a temperature or higher at which impurities of an organic solvent contained in a solder resist on a surface of the substrate; thereby cleaning the upper surface of the substrate (¶0058) and wherein the substrate is heated at a temperature or higher, the organic solvent contained in the solder is released as gas.
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Akaike by having the substrate is heated at a temperature or higher at which impurities of an organic solvent contained in a solder resist on a surface of the substrate; thereby cleaning the upper surface of the substrate and wherein the substrate is heated at a temperature or higher, the organic solvent contained in the solder is released as gas, as taught by Hwang, in order to increase the device functionality of the structure.
	
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (US 2020/0144075).
Regarding claim 4, Akaike discloses the plasma is emitted to the substrate a plurality of times so that the plasma is emitted (figs. 7, 21-24).  Akaike does not explicitly disclose the plasma is emitted for 0.1 second per one emission.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the plasma is emitted for 0.1 second per one emission.
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Akaike by having the plasma is emitted for 0.1 second per one emission, in order to assure in quality of the semiconductor device.
	Regarding claim 6, Akaike discloses the plasma is vertically emitted to the main surface of the substrate (fig. 12).  It would have been obvious matter of design choice to provide the plasma is obliquely emitted to the main surface of the substrate and it appears that the invention would perform equally well with the plasma is vertically emitted to the main surface of the

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 11 of the method of manufacturing a semiconductor device including: a plasma generating unit arranged so as to face the main surface of the substrate and generating plasma in atmosphere; a recognition camera arranged so as to face the main surface of the substrate and capturing images of the substrate, the semiconductor chip and the wire; and a molding unit forming a sealing body by sealing the semiconductor chip and the wire with a resin; delivering the substrate from the loader unit to the recognition camera by using the substrate delivery unit in a state in which the main surface of the substrate faces downward, and at the same time, emitting the plasma to the region of the main surface of the substrate by using the plasma generating unit; delivering the substrate from the plasma generating unit to the molding unit by using the substrate delivery unit in the state in which the main surface of the substrate faces downward, and at the same time, capturing an image of the region of the main surface of the substrate by using the recognition camera.  Therefore, the overall structure of the method of manufacturing a semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894               

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894